J. H. Gillis, J.
(dissenting). I dissent. In this case, the alleged error occurred during defense counsel’s vigorous cross-examination of the complaining witness, within the following context:
“Q. You didn’t contact the police that day, did you, March 27th?
*449“A. No. I didn’t. For my sister’s and the hoy’s sake, I didn’t.
“Q. For yonr sister’s and the boy’s sake?
“A. That’s right.
“Q. I see. And yon didn’t contact them the second day, did you, when your husband made the phone call [to the defendant] ?
“A. I didn’t contact them until after I found out what he had been doing to my sister for three years —the same thing he did to me.”
After the defendant’s motion for mistrial was denied, the trial court gave a cautioning instruction:
“The Court: * * * Members of the jury, I will ask you to disregard, if you will, the answer made by the witness, since the answer could only have been made by reason of a statement made by another person outside of court to the witness. That is hearsay, as I explained to you in the very beginning of the trial. Therefore, that answer given by the witness is stricken from this record. It is not in the case, and all of you are instructed to disregard it.”
The trial court’s basis for denying the motion for mistrial was that while the statement may have been prejudicial, it was elicited during the heat of cross-examination and was not so substantial an error as to irrevocably prejudice the minds of the jury. I agree.
A motion for mistrial is addressed to the discretion of the trial court. People v. Hayton (1970), 28 Mich App 673. People v. Anglin (1967), 6 Mich App 666; People v. Schram (1965), 1 Mich App 279, affirmed (1966), 378 Mich 145. I see no reason to depart from the long-standing rule that, absent clear abuse, the exercise of judicial discretion will not be disturbed on appeal. I am of the opinion that the corrective instruction to the jury cured the error *450and vitiated defendant’s claim. See People v. Podsiad (1940), 295 Mich 541, where the unresponsive answer of a witness, although more damaging than in the case at bar, was held not to require mistrial where the proper corrective instruction was given to the jury. In accord, People v. Linscott (1968), 14 Mich App 334, 341; MCLA § 769.26 (Stat Ann 1954 Rev § 28.1096). I am not convinced that this one isolated statement, uttered on the first day of a 4-1/2-day trial, rendered defendant’s conviction a miscarriage of justice.
I vote to affirm.